 

 

Case 1:21-cv-02251 Document 1-2 Filed 09/01/21__i@g6, BSitimore County Circuit Court
Docket: 8/20/2021 10:01 AM; Submission: 8/23/2021 10:01 AM

KATHLEEN STAIRIKER
2218 Pleasant Drive
Catonsville, Maryland 21228

Plaintiff
Vv.

WALMART, INC.
d/b/a Sam’s Club
701 South Walton Boulevard

Bentonville, Arkansas 72716
SERVE ON: |

The Corporation Trust Incorporated
2405 York Road

Suite 201
Lutherville, Maryland 21093

Defendants
* * * * *

*

IN THE

CIRCUIT COURT

FOR

BALTIMORE COUNTY

Case No.: C-03-CV-21-0

* * * *

COMPLAINT
COUNT I

02748

 

NOW COMES the Plaintiff, Kathleen Stairiker, by her attorneys, Perry Lericos, and the

Law Firm of Parker, Pallett, Slezak, & Russell, LLC and pursuant to MD Rule’ 2-101, sues the

Defendant, Walmart, Incorporated, and says:

1. The acts and omissions herein complained of occurred in a Sam's Club located at

5702 Baltimore National Pike, Catonsville, Maryland, which is owned and operated by Walmart,

Inc., (hereinafter ‘““Walmart”), a Delaware Corporation, which operates retail stores, supercenters

and wholesale clubs globally and within the State of Maryland.

|
2. On April 1, 2021, at approximately 2:00 p.m., the Plaintiff, Kathleen Stairiker, a

business invitee of Walmart, was lawfully walking through the produce section in a designated

‘
i

lane for customers of the Walmart to the checkout area to purchase items she selected. Plaintiff

 

i

 
 

 

Case 1:21-cv-02251 Document 1-2 Filed 09/01/21 Page 2 of 3

was walking behind her friend who was pushing the shopping cart. |
3. There was fruit on the floor which has fallen from the display case which Plaintiff
did not see. Plaintiff's foot slid on the fruit and Plaintiff fell, striking her right knee, then her left
knee on the concrete floor. Plaintiff sustained injuries to her posterior cruciate, ligament and laxity
of the right knee.
4, Walmart, by its employee(s), agent(s) and/or servant(s), were negligent in that they
failed to properly remove the fruit on the floor, allowed fruit to fall onto the floor thereby allowing
it to be stepped upon and cause a slippery surface, failed to properly clean up the fallen fruit,
failed to promptly remove this hazard, to block business invitees from walking onto the fruit,

and/or to place any warnings to alert business invitees of its existence and was otherwise

 

negligent. .

5. The Defendant, Walmart, knew or should have known of the hazard and the

inherently dangerous condition of allowing fruit to fall onto the floor.

6. The Plaintiff sustained serious physical injuries because of the dangerous and

hazardous conditions of the aisle of said Premises caused by Defendant, Walmart, negligence in

supervision and maintenance of the Premises, to promptly correct the hazardous condition and its

i

failure to adequately warn the Plaintiff of the existence of the hazard.

7. The Defendant, Walmart, had a heightened duty of care to the Plaintiff as she is a
business invitee of the premises owned, operated and maintained by the Defendant.

8. The Plaintiffs fall and injuries were directly, solely and causally to the negligence
of Defendant, Walmart, and its agents, servants and/or employees.

9. As a direct result of the fall, the Plaintiff, Kathleen Stairiker, suffered serious,

 

 
 

 

Case 1:21-cv-02251 Document 1-2 Filed 09/01/21 Page 3 of 3

painful, disabling and possibly permanent bodily injuries in and about the head), body and limbs
and has been caused, and will be caused in the future, to suffer great physical pain, mental anguish
and injuries to her nerves and nervous system, and has been caused and will continue to incur
great medical expenses for the care and treatment of her injuries and wounds; has been caused and
will continue to be caused to undergo the pain and inconvenience of her injuries; has been caused
and will continue to be caused in the future to be precluded from engaging in and attending to her
normal employment, activities, duties and pursuits; and has been caused and will continue to be
caused in the future to expend great sums of money for other expenses, incidental to the damages

arising out of the occurrence; and the Plaintiff was otherwise hurt, injured and damaged, now and

 

in the future indeterminately.

10.‘ The Plaintiff further avers that all of the losses, damages and injuries were, are and
Se

will be due solely to and by reason of the negligence on the part of the Defendant without any

negligence on her part thereunto contributing either directly or indirectly.
WHEREFORE, that by reason of the foregoing, Plaintiff demands monetary damages
against the Defendant Walmart in excess of $75,000.00 (SEVENTY-FIVE THOUSAND

DOLLARS). : |

 

White Marsh MD 21162
410-335-3800

410-335-3096 — facsimile ;
plericos@ppsrlaw.com
Attorney for Plaintiff

1
|
I
i
!

 

 
